Citation Nr: 1527906	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-44 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee disability chondromalacia patella.   

2.  Entitlement to a separate disability rating in excess of 10 percent for right knee disability from April 4, 2014.    

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia patella with instability. 

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia patella with painful motion.  

5.  Entitlement to an initial compensable disability rating for left knee chondromalacia patella with limitation of extension.  

6.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) from decisions dated in May 2009 and September 2010 by the Regional Office (RO) in Columbia, South Carolina.  The May 2009 decision denied entitlement to higher disability ratings for the service-connected right knee disability and the right ankle disability.  The September 2010 decision granted service connection for left knee chondromalacia and assigned a 10 percent rating from April 8, 2009.  

During the pendency of this appeal, in a May 2014 rating decision, a separate 10 percent disability rating was assigned for left knee chondromalacia patella with painful motion and a separate noncompensable rating was assigned for left knee chondromalacia patella with limitation of extension.  In a January 2015 rating decision, a separate 10 percent disability rating was assigned for right knee instability from April 4, 2014.

The Veteran has been in receipt of a 10 percent disability rating for the right ankle disability and the 20 percent disability rating for the right knee chondromalacia patella since January 1, 1995, and these ratings have become protected.  See 38 C.F.R. § 3.951(b) (2014) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").  Notably, in Murray v. Shinseki, 24 Vet. App. 420 (2007), the Court stated that after a rating for a particular disability has become protected, VA is required to discuss 38 C.F.R. § 3.951(b) in any subsequent adjudication involving that disability, regardless of the extent of protection afforded by that regulation.  Id. at 424.

Additional pertinent evidence was associated with the record after the September 2010 and November 2010 statements of the case.  In May 2015, the Veteran and his representative submitted a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability has been principally manifested by constant pain; swelling; extension limited by 5 degrees; flexion limited by 10 degrees; functional limitation manifested by pain on movement and interference with sitting, standing, and weightbearing; tenderness and pain on palpation of the knee; crepitus; and no more than slight instability of the right knee; without objective evidence of deformity; moderate or severe instability; subluxation; lack of endurance; dislocation, heat, or redness in the knee joint; or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.   

2.  The service-connected left knee disability has been principally manifested by intermittent pain; swelling; extension limited by 5 degrees; flexion limited by 10 degrees; functional limitation manifested by pain on movement and interference with sitting, standing, and weightbearing; tenderness and pain on palpation of the knee; slight instability; and crepitus; without objective evidence of deformity; moderate or severe instability; subluxation; lack of endurance, dislocation, heat, or redness in the knee joint; or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.   

3.  The service-connected right ankle disability is manifested by intermittent pain; full range of dorsiflexion and plantar flexion with painful motion; normal eversion; markedly increased inversion; and x-ray findings of mild osteoarthritis of the tibiotalar joint; and the right ankle disability more closely approximates moderate limitation of motion or moderate impairment, not marked limitation of motion or impairment, and there is no objective evidence of marked limitation of motion; ankylosis; or additional limitation of motion or functional loss due to pain, weakness, fatigability, lack of endurance, or incoordination. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected right knee chondromalacia patella with instability under Diagnostic Code 5257 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2014). 

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee chondromalacia patella with limited motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014). 

3.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee chondromalacia patella with instability under Diagnostic Code 5257 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2014). 

4.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee chondromalacia patella with painful motion under Diagnostic Code 5260 have not been met, but the criteria for a 10 percent rating were met as of April 8, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014). 

5.  The criteria for the assignment of a compensable disability rating for the service-connected left knee chondromalacia patella with limitation of extension under Diagnostic Code 5261 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2014). 

6.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO has provided notice letters to the Veteran prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claim for a higher initial evaluation for the left knee disability is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records and private medical records identified by the Veteran are associated with the claims file and the virtual file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in April 2009 and July 2010 to obtain medical evidence as to the nature and severity of the service-connected knee and right ankle disabilities.  Additional VA examination of the knees was conducted in April 2014.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and provide the information necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Increased Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has determined that a veteran who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

Under Diagnostic Code 5271, limited motion of the ankle, a 10 percent disability rating is warranted for moderate limitation of motion of the ankle, and a 20 percent disability rating is warranted for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014). 

Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Full range of motion of the ankle is measured from zero to 20 degrees in dorsiflexion, and zero to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II (2014). 

3.  Analysis: Increased Rating for the Right Knee Disability

The Veteran asserts that a higher rating is warranted for the service-connected right knee disability.  As noted, the Veteran has been in receipt of a 20 percent disability rating for the right knee chondromalacia patella since January 1, 1995, and this rating is protected.  See 38 C.F.R. § 3.951(b) (2014)   In a January 2015 rating decision, a separate 10 percent disability rating was assigned for right knee instability from April 4, 2014.

Review of the record shows that the Veteran filed a claim for an increased rating for the right knee disability that was received in April 2009.  Thereafter, in a May 2009 decision, the RO denied entitlement to a disability rating in excess of 20 percent and re-assigned the Diagnostic Code under which the 20 percent rating was assigned; the RO changed the Diagnostic Code from Diagnostic Codes 5010 and 5257 to 5010 and 5260 (limitation of flexion of the leg).  The Board notes that in the April 1998 rating decision, the RO initially assigned the 20 percent rating to the right disability under Diagnostic Codes 5257 and 5010 on the basis that the right knee disability was manifested by moderate symptoms.  There was full range of motion at that time and no evidence of arthritis or degenerative changes.  There was also no evidence of instability at that time.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board finds that the change in diagnostic codes by the RO in the May 2009 decision was error.  The Board notes that where a rating for a particular disability had been in effect for less than 20 years, it is permissible for the RO to switch the Diagnostic Codes to more accurately reflect the nature of the disability.  See Murray, 24 Vet. App. at 425.  At the time of the May 2009 decision, the 20 percent rating had not yet been in effect for 20 years, so it was permissible for the RO to consider changing diagnostic codes.  However, the Board finds that at that time, Diagnostic Code 5257 still accurately reflected the nature of the right knee disability.  The medical evidence shows that the right knee disability continued to be manifested by daily and constant pain, swelling, and grinding.  There was evidence of crepitus on examination but no instability, limitation of motion, or arthritis.  See the April 2009 VA examination report.  The April 2009 x-ray examination revealed a normal right knee and no arthritis.  A June 2009 private record by Dr. Rudolph indicates that on examination, there was hypermobility of the right patella and slight varus and valgus instability of the knee joint.  There was a gross positive Lachman' s sign on the right.  A July 2010 VA examination found minimal anterior instability and significant medial instability of the right knee joint.   

Accordingly, the Board finds that the Veteran's service-connected right knee disability is more appropriately evaluated based on "other impairment of the knee" under Diagnostic Code 5257.  At the time of the May 2009 rating decision, when the RO changed the right knee Diagnostic Code from 5257 to 5260, there was no objective evidence of limitation of motion of the right knee or x-ray findings of arthritis.  There was evidence of painful motion but the Veteran still had full range of motion of the right knee at that time.  Thus, the Board finds that the Veteran's 20 percent evaluation is more appropriately rated in accordance with the criteria set forth in Diagnostic Code 5257 and this rating has become protected in January 2015.  See 38 U.S.C.A. § 110 (West 2014); Murray, supra; 38 C.F.R. § 3.951(b) (2014).

The Board further finds that the separate 10 percent rating assigned to the right knee disability in January 2015 is more properly assigned under Diagnostic Code 5260 on the basis of limitation of flexion and findings of arthritis, not under Diagnostic Code 5257 and findings of instability.  The findings of arthritis in the right knee joint first arose in about 2013.  See the October 2013 private medical records by Dr. Rudolph which notes "known osteoarthritis changes to the knees."  Limitation of motion of the right knee was first detected upon examination in July 2010.  Thus, the separate 10 percent rating assigned to the right knee disability from April 4, 2014 is more appropriately assigned under Diagnostic Code 5260 on the basis of limitation of flexion.  

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of a rating in excess of 20 percent for the service-connected right knee disability under Diagnostic Code 5257.  The weight of the competent and credible evidence does not establish severe impairment, subluxation, or instability of the right knee.  

The April 2009 VA examination report indicates that the Veteran reported having constant, daily pain in the right knee, swelling, and grinding.  He reported being restricted with walking and climbing stairs.  Examination revealed crepitus.  There was no instability or limitation of motion found on physical examination .  A June 2009 private record by Dr. Rudolph indicates that on examination, there was hypermobility of the right patella, slight varus and valgus instability of the knee joint, and slight swelling in the knees.  There was a gross positive Lachman' s sign on the right.  A July 2010 VA examination report indicates that on examination, there was minimal instability in the anterior ligaments and significant instability in the medial ligaments in the right knee.  The Veteran reported having pain all day with swelling, locking, and grinding.  Records from Dr. Rudolph dated in October 2013 indicate that on examination, there was mild crepitus in the right knee.  There was tenderness along the medial joint line and pain to palpation of the patella.  There was no varus or valgus instability.  The Veteran underwent an injection to treat the knee pain.  See also the October 2012 record by Dr. Rudolph.  An April 2014 VA examination report indicates that the Veteran continued to report having persistent pain in the knees with swelling and popping.  There was tenderness and pain to palpation.  There was right knee anterior instability and medial lateral instability which was assessed to be 1+ (0 to 5 millimeters).  The examiner indicated that the functional loss due to the right knee disability was pain on movement and interference with sitting, standing, and weightbearing.  

The weight of the medical evidence shows that the service-connected right knee disability more closely approximates mild to moderate impairment with mild to moderate instability of the knee, not severe impairment with severe instability or subluxation.  As noted, upon the April 2014 VA examination , the anterior instability and medial-lateral instability of the right knee were assessed as being 1+ (0 to 5 millimeters) which is representative of the slightest instability beyond normal.   Posterior instability was found to be normal, and the Veteran had nor muscle strength testing.  The examiner also specifically found that there was no history of recurrent patellar subluxation or dislocation.  As such, testing showed at most slight instability in the right knee and therefore a rating in excess of 20 percent is not warranted under Diagnostic Code 5257 for the right knee disability.  

The Board had considered the other diagnostic codes pertinent to rating a knee disability.  There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application.  Likewise it was noted on the Veteran's 2014 VA examination that no meniscal condition existed, rendering Diagnostic Codes 5258 and 5259 inapplicable.

The Board has also considered the diagnostic codes pertinent to rating the knee disability on the basis of limitation of flexion and extension, even though as discussed above, the Board finds that the 20 percent rating is more appropriately assigned under Diagnostic Code 5257.  In any event, a rating in excess of 10 percent is not warranted under the diagnostic codes for rating the knee on the basis of limited motion, Diagnostic Codes 5260 or 5261.     

The record does not demonstrate the requisite objective manifestations for a disability evaluation in excess of 10 percent for the right knee disability under Diagnostic Code 5260, limitation of flexion of the leg.  The medical evidence demonstrates that upon VA examination in April 2009, there was full range of motion of the knee without objective evidence of pain on motion.  There was no evidence of additional limited motion due to pain, fatigue, weakness, or lack of endurance after repetition.  Upon VA examinations in July 2010 and April 2014, range of motion of the right knee was 5 degrees extension to 130 degrees of flexion.  There was no objective evidence of painful motion or evidence of additional limited motion due to pain, fatigue, weakness, or lack of endurance after repetition.  The October 2013 private medical record from Dr. Rudolph indicates that upon evaluation, there was tenderness of the right knee with full extension and flexion.  However, no limitation of motion was specifically identified.

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion must be limited to 30 degrees or less.  Under Diagnostic Code 5261, a compensable disability evaluation requires extension to be limited to 10 degrees or more.  The weight of the evidence shows that the Veteran has consistently demonstrated flexion of the right knee well beyond 100 degrees and extension to at least 5 degrees; that is, range of motion testing has not shown compensable limitation of motion based on either flexion or extension.  The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  There is competent and credible evidence of severe pain the right knee as reported by the Veteran upon VA examinations.  However, the weight of the evidence shows no additional limitation of flexion or extension of the right knee due to the significant pain or other symptoms.  The Veteran is able to work as a nurse with standing for prolonged period of time and has minimal limitation of motion of the right knee despite the significant pain.  Thus, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the right knee disability under Diagnostic Codes 5260 or 5261.  

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board notes that a separate 10 percent rating is assigned under Diagnostic Code 5260 for noncompensable limitation of flexion with pain.  See the January 2015 rating decision and the Board discussion above.  

In the present case, the Board finds that the service-connected right knee disability is manifested by painful motion with noncompensable limitation of motion and osteoarthritic changes in the knee in addition to the instability in the right knee.  

The record does not demonstrate the requisite objective manifestations for a disability evaluation in excess of 10 percent for the right knee disability under Diagnostic Code 5260, limitation of flexion of the leg.  The medical evidence demonstrates that upon VA examination in April 2009, there was full range of motion of the knee without objective evidence of pain on motion.  There was no evidence of additional limited motion due to pain, fatigue, weakness, or lack of endurance after repetition.  Upon VA examinations in July 2010 and April 2014, range of motion of the right knee was 5 degrees extension to 130 degrees of flexion.  There was no objective evidence of painful motion or evidence of additional limited motion due to pain, fatigue, weakness, or lack of endurance after repetition.  The October 2013 private medical record from Dr. Rudolph indicates that upon evaluation, there was tenderness if the right knee with full extension and flexion.  

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion must be limited to 30 degrees or less.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee well beyond 30 degrees; there was right knee flexion to 130 degrees to full flexion.  The weight of the evidence shows no additional limitation of flexion or extension of the right knee due to pain or other symptoms.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  As noted, there is competent and credible evidence of pain the right knee as reported by the Veteran upon VA examinations such as in April 2014.  However, the weight of the evidence shows no additional limitation of flexion or extension of the right knee due to the significant pain or other symptoms.  The Veteran is able to work as a nurse with standing for prolonged period of time and has minimal limitation of motion of the right knee despite the significant pain.  Thus, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the right knee disability under Diagnostic Code 5260.  

In summary, for these reasons, the Board concludes that disability evaluations in excess of 20 percent for the service-connected right knee disability under Diagnostic Code 5257 and in excess of 10 percent under Diagnostic Code 5260 are not warranted, and the claim for a higher rating must be denied.  

4.  Analysis: Increased Initial Rating for the Left Knee Disability

By way of history, as noted above, a September 2010 decision granted service connection for left knee chondromalacia and assigned a 10 percent rating for slight knee instability under Diagnostic Code 5257 from April 8, 2009.  A May 2014 rating decision assigned a separate 10 percent disability rating for left knee chondromalacia patella with painful motion under Diagnostic Code 5260 and a separate noncompensable rating was assigned for left knee chondromalacia patella with limitation of extension under Diagnostic Code 5261, both becoming effective as of December 17, 2013.  Of note, the rating decision which assigned the ratings based on limitation of motion stated that the 10 percent rating was being assigned as of the date of claim.  However, while the Veteran did submit a document in December 2013 seeking an increased rating for his left knee, at that time, he already had an appeal of his left knee pending from his claim that had been received April 8, 2009.  As such, the Board must consider whether a compensable rating is warranted based on pain and limitation of motion from April 2009 to December 2013.  

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the service-connected left knee disability under Diagnostic Code 5257.  The weight of the competent and credible evidence does not establish moderate impairment, moderate subluxation, or moderate instability of the left knee.  The medical evidence for this time period shows that the service-connected left knee disability more closely approximates mild instability.  For example, a June 2009 private record by Dr. Rudolph indicates that on examination, there was hypermobility of the left patella, slight varus and valgus instability of the knee joint, and slight swelling in the knees.  The left knee had a Lachman's sign of 1+.  The October 2013 private evaluation report by Dr. Rudolph indicates that examination of the left knee revealed mild crepitance and tenderness along the medial joint line.  There was no instability or limitation of flexion or extension.  There was tenderness with motion and pain to palpation of the patella.  The April 2014 VA examination report indicates that the left knee disability functional impairment was manifested by pain on movement and interference with sitting and standing.  There was no left knee instability (as Lachman, and posterior drawer tests were normal) or subluxation found on physical examination.  There was pain and tenderness to palpation of the left knee, but again no instability.  Thus, the weight of the evidence shows that the left knee disability more closely approximates mild instability, than moderate or severe instability.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for the left knee.   

The Board had considered the other diagnostic codes pertinent to rating a knee disability.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  A rating in excess of 10 percent is not warranted under Diagnostic Code 5258.  The Veteran does not have a medical history of meniscus problems in the left knee.  There are also no objective findings of frequent episodes of locking or effusion.  Thus, a compensable rating under either Diagnostic Code 5258 or 5259 is not warranted.   

Separate ratings in excess of 10 percent for limitation of flexion for the left knee and in excess of zero percent for limitation of extension of the left knee are not warranted.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

Here, the Veteran has not been shown to have arthritis in his left knee as x-rays have consistently been normal.  However, he has consistently reported left knee pain and therefore 38 C.F.R. § 4.59 is for application.  In June 2009, Dr. Rudolph noted that the Veteran had developed pain in his left knee.  This treatment record was the first time the Veteran's left knee was addressed following the receipt of his claim, and given the showing of pain, the minimal 10 percent rating is found to be warranted from the date the Veteran's claim was received.  To that extent, the Veteran's claim is granted.

However, the evidence is against the assignment of a rating in excess of 10 percent for the service-connected left knee disability under Diagnostic Code 5260, as the Veteran has consistently demonstrated flexion in his left knee in excess of 100 degrees (at a 2010 VA examination the Veteran demonstrated 140 degrees of flexion and at his 2013 VA examination he demonstrated flexion to 130 degrees). 

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted when extension of the knee is limited to 10 degrees or more.  Here, the evidence shows that the Veteran's extension was found to be limited to no more than 5 degrees during the course of the appeal (see for example the 2010 and 2014 VA examinations).  Thus, a rating in excess of zero percent is not warranted forth left knee under Diagnostic Code 5261.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  There is competent and credible evidence of pain in the Veteran's left knee as he has reported at various medical appointments.  However, the weight of the evidence shows no additional limitation of flexion or extension of the knee due to the significant pain or other symptoms.  The weight of the evidence shows no additional limitation of flexion or extension of the left knee due to pain or other symptoms.  Upon VA examination in April 2014, range of motion of the left knee was 5 degrees extension to 130 degrees of flexion.  The examiner noted that there was no objective evidence of painful motion or evidence of additional limited motion due to pain, fatigue, weakness, or lack of endurance after repetition.  The October 2013 private medical record from Dr. Rudolph indicates that upon evaluation, there was tenderness of the left knee with full extension and flexion.  The weight of the evidence shows no additional limitation of flexion or extension of the left knee due to pain or due to fatigue, weakness, lack of endurance, or incoordination including after repetitive use.  Similarly, the July 2010 examiner noted that repetitive motion testing did not cause additional limitation of motion in the left knee and no Deluca factors were found to be present.  As noted, pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Here, a 10 percent rating has been assigned in recognition of the Veteran's reported left knee pain.  However, the pain has not been shown to functionally limit the motion in the Veteran's left knee to a degree that an increased rating would be warranted. 

In conclusion, the Board finds that the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5003 and 5257 to the left knee is not warranted at any time during the appeal period, and the claim for a higher rating is denied.  The Board also concludes that the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5260 and a compensable rating under Diagnostic Code 5261 is not warranted at any time during the appeal period, and the claims for higher ratings are denied.  

5.  Analysis: Increased Rating for the Right Ankle Disability

The RO rated the Veteran's right ankle disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle.  The 10 percent rating has been in effect since January 1, 1995 and is a protected rating. See 38 C.F.R. § 3.951(b) (2014) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").  

The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right ankle disability.  The weight of the evidence shows that the service-connected right ankle disability has been manifested by intermittent pain, increased inversion, and pain on motion.  The April 2009 VA examination report indicates that the Veteran reported having intermittent pain in the right ankle.  Examination revealed that right ankle dorsiflexion was from zero to 20 degrees and plantar flexion was zero to 45 degrees.  The examiner indicated that there was no pain on motion and no limitation of motion due to pain, fatigue, incoordination, or weakness.  The examiner indicated that there was no edema in the right ankle or pain or tenderness on palpation.  X-ray examination revealed mild osteoarthritis in the tibiotalar joint in the right ankle.  A May 2009 private medical record indicates that on examination, there was a slight decrease in range of motion of the right ankle.  The impression was unstable ankle due to an old injury.  

The July 2010 VA examination report indicates that the Veteran reported having right ankle pain every day but not all day.  He indicated that he took ibuprofen and had relief.  Examination revealed that right ankle dorsiflexion was from zero to 25 degrees and plantar flexion was zero to 45 degrees.  That is, the Veteran had full range of motion in his right ankle.  The examiner indicated that there was markedly increased inversion of the right ankle and there was pain in all ranges of motion.  The examiner noted that there was no additional limitation of motion due to pain, fatigue, incoordination, or weakness including repetition.  

The weight of the competent and credible evidence does not establish marked limitation of motion of the right ankle.  The medical evidence for this time period shows that there is full range of dorsiflexion and plantar flexion and normal eversion, albeit with pain.  There is a markedly increased inversion, but all other ranges of motion were normal.  The Board finds that the right ankle disability more closely approximates the criteria for moderate limitation of motion or moderate impairment, not marked.  

The criteria for a higher 20 percent rating under Diagnostic Code 5271 is not met even with consideration of the sections 4.40 and 4.45 and DeLuca.  On this record, the medical findings do not suggest marked limitation of motion of the right ankle.  The Board finds that the 10 percent rating currently assigned is sufficient to contemplate the Veteran's pain with activity and with motion of the right ankle.  See Deluca, supra.  There is no documented showing that the manifestations of the right ankle disability would equate with or even approach an overall level of marked functional loss or ankylosis of the right ankle for at any time during the period of the appeal.  The VA examination reports indicate that the Veteran had pain but no additional limitation of motion following repetitive movement or due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint.  The Veteran had normal muscle strength in the right ankle and no instability.  Thus, on this record, a disability rating in excess of 10 percent under Diagnostic Code 5271 for the service-connected right ankle disability is not warranted. 

The Board had considered the other diagnostic codes pertinent to rating an ankle disability.  A rating in excess of 10 percent is not warranted under Diagnostic Code 5270, ankylosis of the ankle, because there is no medical evidence of ankylosis of the right ankle.  

A rating higher than 10 percent is not available under Diagnostic Codes 5272, ankylosis of subastragalar or tarsal joint, Diagnostic Code 5273, malunion of the os calcis or astragalus, or Diagnostic Code 5274, astragalectomy as none of these disabilities are shown.  See 38 C.F.R. § 4.71a. 

In summary, a disability evaluation in excess of 10 percent for the service-connected right ankle disability is not warranted at any time during the appeal period, for the reasons and bases described above.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for an increased disability evaluation.  The benefit sought on appeal is accordingly denied.

6.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right knee, left knee and right ankle disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's knee and ankle disabilities reasonably describe and assess the Veteran's disability levels and symptomatology.  The service-connected knee and ankle disabilities are manifested primarily by painful motion and/or limited motion.  The level of severity of the Veteran's knee and ankle disabilities is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe symptomatology.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  Separate ratings are possible for knee symptoms such as instability in addition to a rating for limitation of motion.  The diagnostic codes pertinent to rating an ankle disability rate the ankle disability based upon symptoms of pain, limitation of motion, ankylosis, and deformity or malunion of the joint or bone.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274.  Here, the Veteran has complained about knee and ankle pain, but that symptom has specifically been taken into account in assigning three separate 10 percent ratings.  To the extent that the Veteran has used or been prescribed assistive devices such a braces or a cane, such was used as a result of the symptoms such as pain and instability which are being specifically considered, and therefore any such use of an assistive device in the Veteran's case does not serve to make his case unique.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extraschedular consideration.


ORDER

A disability rating in excess of 20 percent for right knee instability is denied. 

A disability rating in excess of 10 percent for right knee limitation of motion is denied.  

A disability rating in excess of 10 percent for left knee instability under Diagnostic Code 5257 is denied. 

A 10 percent rating for painful limitation of motion of the left knee, effective April 8, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A disability rating in excess of 10 percent for limitation of motion of the left knee is denied. 

A disability evaluation in excess of 10 percent for the service-connected right ankle disability is denied. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


